Title: To John Adams from Chérot Dumaine, 3 February 1793
From: Dumaine, Chérot
To: Adams, John


				
					Monsieur,
					Boston le 3 fer. 1792.
				
				Vous trouverez sans doute surprenant que sans Vous connaitre & sans avoir l’honneur d’être connu de Vous, je me hazarde à mettre Votre complaisance à l’épreuve, en Vous priant de Vouloir bien me rendre un service. Ce service sans doute très faible relativement au peu qu’il en coutera à Vos talens, pourrait, je le Crains, vous causer quelqu’embarras, puis qu’il Vous dérobera quelques momens toujours précieux pour un homme qui sait bien les employer.  j’eusse été moins indiscret dans toute autre occasion, mais j’ai vu le salut de mes concitoyens compromis & menacé par un avis odieux, inséré dans, le dernier No. du Centinel, & j’ai pensé qu’il était de mon devoir de ne pas laisser sans réponse une invitation de cette nature. j’en ai donc fait une; mais, comme la langue Anglaise m’est absolument étrangere, ce que j’ai Voulu faire pour le bien de mon pays se réduirait à une bonne Volonté infructueuse Si je ne trouvais dans l’honnêteté & les talens d’un américain éclairé, le moyen de rendre publiques les observations que je me suis cru obligé de faire sur la dite invitation. je m’adresse donc à Vous comme à une des personnes les plus capables de traduire en bon anglais une lettre que bien des gens peut-être trouveraient écrite en mauvais français, à tous égards, ce dont je me Consolorais aisément cependant, si les gens honnêtes en approuvaient la substance. j’aurais eu l’honneur d’aller moi même Vous faire cette  priere, si je n’etais retenu chez moi par une attaque d’asthme augmentée par un gros Rhume. Au reste, Monsieur, ce que je desire surtout, ce’st de ne point Vous incommoder. je Vous ai prié bonnement & franchement de me rendre ce service, & j’espere que bonnement & franchement Vous me refuserez pour peu que Vous eussiez quelques raisons de le faire. En tous Cas le porteur Vous remettra la Gazette où est inseré l’avis en question, de même que ma réponse.j’ai l’honneur d’être très parfaitement / Monsieur, / Votre très humble & / très obéissant serviteur
				
					Chérot Dumaine
				
				
					Les mêmes raisons qui me privent de passer chez Vous, m’empêchent de mettre plus au net ma lettre à M. Mangourit.
				
			